Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 31, 2021

                                      No. 04-20-00564-CR

                                       Isidro RAMOS III,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9685
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
       Appellant, an inmate, has filed a pro se motion for extension of time to file his brief. In
his motion, he requests a copy of the appellate record. We GRANT his motion for extension of
time and ORDER appellant to file his brief on or before May 31, 2021.

       We direct the Clerk of this Court to mail appellant a paper copy of the appellate record.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court